DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 17, 2022 has been entered.  Claims 1, 4-5, 7-8, 11-12, 14, and 17 were amended; and claims 3, 6, 10, and 13 were cancelled.  Claims 2 and 9 remain cancelled.  Thus, claims 1, 4-5, 7-8, 11-12, and 14-19 are pending. 

Allowable Subject Matter
Claims 1, 4-5, 7-8, 11-12, and 14-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 8, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, generating a topological frame by generating an outer boundary enclosing one or more punctures and projecting one or more global path points onto the outer boundary, generating a circular frame comprised of a circular closed curve on which the plurality of path connection elements including one or more global path points and one or more local path points are arranged by merging the boundary of each of the one or more punctures and the outer boundary of the topological frame, and where generating of the circular frame comprises setting, on the topological frame, one or more reference paths, each of which has one end connected to a boundary of one of the one or more punctures and the other end connected to a boundary of another puncture or to the outer boundary of the topological frame, with a proviso that at least one of the one or more reference paths has at least one end connected to the outer boundary of the topological frame, and merging the boundary of each of the one or more punctures and the outer boundary of the topological frame into the circular closed curve by cutting the topological frame along the one or more reference paths.  Therefore, claim 1, as well as claim 8, and dependent claims 4-5, 7, 11-12, and 14-16, are allowable over the prior art of record.
The primary reason for the allowance of claim 17, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, generating a topological frame by generating an outer boundary enclosing one or more punctures and projecting one or more global path points onto the outer boundary, generating a circular frame comprised of a circular closed curve on which the plurality of path connection elements including one or more global path points and one or more local path points are arranged by merging the boundary of each of the one or more punctures and the outer boundary of the topological frame, and where generating of the circular frame comprises setting, on the topological frame, one or more reference paths, each of which has one end connected to a boundary of one of the one or more punctures and the other end connected to a boundary of another puncture or to the outer boundary of the topological frame, with a proviso that at least one of the one or more reference paths has at least one end connected to the outer boundary of the topological frame, and merging the boundary of each of the one or more punctures and the outer boundary of the topological frame into the circular closed curve by cutting the topological frame along the one or more reference paths.  Therefore, claim 17, and dependent claims 18-19, are allowable over the prior art of record.

WIPO Patent Publication No. WO 03/001415 A1, to Wadland et al., is directed to an automated method and system of path routing in a multilayered structure comprising a plurality of layers and one or more links formed between adjacent layers, and identifying a plurality of path connection elements included in each layer of the multilayered structure, the plurality of path connection elements of said each layer comprising one or more punctures formed by the one or more links and one or more local path points arranged on a boundary of each of the one or more punctures.
“Multilayer Chip-Level Global Routing Using an Efficient Graph-Based Steiner Tree Heuristic,” IEEE TRANSACTIONS ON COMPUTER AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, IEEE SERVICE CENTER, PISCATAWAY, NJ, US, Vol. 18, (10), pp. 1442-1451, October 1999 (Provided in IDS, submitted on 04/06/2021.), to Le-Chin Eugene Liu, et al., discloses a chip-level global router which uses a three-dimensional mixed directed/undirected routing graph, which provides topological and layer information.
“Exact Algorithms for Multilayer Topological Via Minimization,” IEEE TRANSACTIONS ON COMPUTER AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, IEEE SERVICE CENTER, PISCATAWAY, NJ, US, Vol. 8, (11), pp. 1165-1173, November 1989 (Provided in IDS, submitted on 04/06/2021.), to Chong S. Rim, et al., discloses generating a circular frame comprised of a circular closed curve on which the plurality of path connection elements are arranged by merging the boundary of each of the one or more punctures and the outer boundary of the topological frame.
In the response filed August 17, 2022, Applicant’s argued that “setting, on the topological frame, one or more reference paths, each of which has one end connected to a boundary of one of the one or more punctures and the other end connected to a boundary of another puncture or to the outer boundary of the topological frame, with a proviso that at least one of the one or more reference paths has at least one end connected to the outer boundary of the topological frame, and merging the boundary of each of the one or more punctures and the outer boundary of the topological frame into the circular closed curve by cutting the topological frame along the one or more reference paths,” as recited in amended claim 1, as well as claims 8 and 17, integrated the recited judicial exception into a practical application.
Applicant’s arguments are persuasive.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the set forth instant claims, independent claim 1, as well as claims 8 and 17, which recite the elements of “setting, on the topological frame, one or more reference paths, each of which has one end connected to a boundary of one of the one or more punctures and the other end connected to a boundary of another puncture or to the outer boundary of the topological frame, with a proviso that at least one of the one or more reference paths has at least one end connected to the outer boundary of the topological frame, and merging the boundary of each of the one or more punctures and the outer boundary of the topological frame into the circular closed curve by cutting the topological frame along the one or more reference paths,” integrate the recited subject matter into a practical application.  Thus, independent Claim 1, as well as claims 8 and 17, and dependent claims 4-5, 7, 11-12, 14-16, and 18-19, are not directed to an abstract idea, and are patent eligible subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864